The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 
Claims 4-7 and 13-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected species and a nonelected invention, respectively, there being no allowable generic or linking claim. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The following is a quotation of 35 U.S.C. 112(b):




Claims 1, 2, 8-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 22-23, it is not clear if the recitation “wherein the … anchors of the mobile robot and the payload comprise a magnetic circuit including … an electromagnet” (emphasis added) is intended to mean that each of the anchors comprises a distinct magnetic circuit or that the anchors together comprise a single magnetic circuit.
Due to this ambiguity, it is also unclear in lines 25, 28 and 29 if the recitations of “the electromagnet” and “the permanent magnet” refer to the robot or the payload.
Additionally, in lines 26 and 29, the recitations “the at least one state variable anchor” lack antecedent basis (emphasis added).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 8-10 and 12, as best understood in light of the rejection under 35 USC 112(b) set forth above, are rejected under 35 U.S.C. 103 as being unpatentable over Heafitz (US 2019/0323866) in view of McNally (US 9,932,110), Baumann (US 4,965,695) and Butikofer et al (US 10,625,383).
Heafitz shows a method, comprising: energizing, by a mobile robot 400, a state-variable anchor 402 of the mobile robot to put the state-variable anchor of the mobile robot into a released state (see the “disengaged” state shown in the right side of Figs. 4a and 4b);
contacting, by the mobile robot, the state-variable anchor of the mobile robot to a payload 100;
actuating, by the mobile robot, the state-variable anchor of the mobile robot while contacting the payload to put the state-variable anchor of the mobile robot into an anchored state to attach the payload to the state-variable anchor of the mobile robot (see the “engaged” state shown in the left side of Figs. 4a and 4b);
moving, by the mobile robot, the payload to a mounting location while the state-variable anchor of the mobile robot is in the anchored state and attached to the payload (Phases 1-3 in Fig. 5a);

contacting, by the mobile robot, the state-variable anchor of the payload to the mounting location while the state-variable anchor of the payload is in the released state (Fig. 5a, Phase 4);
actuating the state-variable anchor of the payload while contacting the state-variable anchor of the payload to the mounting location to put the state-variable anchor of the payload into an anchored state to attach the payload to the mounting location (step 708); and
energizing, by the mobile robot, the state-variable anchor of the mobile robot after the payload is attached to the mounting location to put the state-variable anchor of the mobile robot into a released state and to detach the state-variable anchor of the mobile robot and the mobile robot from the payload (par. [0064]).
Heafitz does not show (note: bold type-face denotes the portions of the claimed method steps which are not disclosed in the reference):
contacting, by the mobile robot, the state-variable anchor of the mobile robot to the payload while the state-variable anchor of the mobile robot is energized and in the released state;
de-energizing, by the mobile robot, the state-variable anchor of the mobile robot while contacting the payload to put the state-variable anchor of the mobile robot into an anchored state to attach the payload to the state-variable anchor of the mobile robot;
de-energized in the anchored state and attached to the payload;
energizing, by the mobile robot, a state-variable anchor of the payload to put the state-variable anchor of the payload into a released state while at the mounting location;
contacting, by the mobile robot, the state-variable anchor of the payload to the mounting location while the state-variable anchor of the payload is energized and in the released state; and
de-energizing, by the mobile robot, the state-variable anchor of the payload while contacting the state-variable anchor of the payload to the mounting location to put the state-variable anchor of the payload into an anchored state to attach the payload to the mounting location,
wherein the state-variable anchors of the mobile robot and the payload comprise a magnetic circuit including a permanent magnet and an electromagnet that is configured to be energized and de-energized by the mobile robot, 
wherein, when the electromagnet is de-energized by the mobile robot, the permanent magnet is operable to anchor the [at least one] state-variable anchor to an opposing ferromagnetic surface, and
wherein, when the electromagnet is energized by the mobile robot, the electromagnet is operable to counteract the permanent magnet so as to release the [at least one] state-variable anchor from the opposing ferromagnetic surface.

However, Heafitz contemplates other types of anchors for both the robot and the payload, such as magnets and electromagnets (pars. [0061], [0065] and [0080]), including a magnetic base that may be selectively actuated. Furthermore, Heafitz indicates that to at least some extent the payload anchor can be controlled via the robot (par. [0070]).
McNally discloses a generally similar method of utilizing a mobile robot (UAV) 100 to attach a payload 50 to a mounting location, wherein an anchor (such as, but not limited to, 66) of the payload is actuated by the mobile robot, as seen in at least the Figs. 8-10 embodiment.
Baumann discloses an article carrying device that utilizes a magnetic circuit having a magnet which can be energized by an electromagnetic force to put the magnet in a released (non-magnetic) state to contact a payload 25 (Fig. 16) and de-energized to attach to and move the payload in an anchored (magnetized) state. In other words, the magnetic force of the magnet is used to attach to the payload unless it is counteracted by the electromagnetic force to release the payload.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the process of Heafitz by (again, noting that only the bold face notations indicate the portions of the claimed method steps which are being modified):
contacting, by the mobile robot, the state-variable anchor of the mobile robot to a payload while the state-variable anchor of the mobile robot was energized and in the released state;
de-energizing, by the mobile robot, the state-variable anchor of the mobile robot while contacting the payload to put the state-variable anchor of the mobile robot into an anchored state to attach the payload to the state-variable anchor of the mobile robot;
moving, by the mobile robot, the payload to a mounting location while the state-variable anchor of the mobile robot was de-energized in the anchored state and attached to the payload;
energizing, by the mobile robot, a state-variable anchor of the payload to put the state-variable anchor of the payload into a released state while at the mounting location;
energized and in the released state; and
de-energizing, by the mobile robot, the state-variable anchor of the payload while contacting the state-variable anchor of the payload to the mounting location to put the state-variable anchor of the payload into an anchored state to attach the payload to the mounting location,
wherein the state-variable anchors of the mobile robot and the payload comprised a magnetic circuit including a permanent magnet and an electromagnet configured to be energized and de-energized by the mobile robot, 
wherein, when the electromagnet was de-energized by the mobile robot, the permanent magnet was operable to anchor the [at least one] state-variable anchor to an opposing ferromagnetic surface, and
wherein, when the electromagnet was energized by the mobile robot, the electromagnet was operable to counteract the permanent magnet so as to release the [at least one] state-variable anchor from the opposing ferromagnetic surface,
as collectively suggested by Baumann, McNally and Butikofer, as Baumann teaches that using a magnetic gripper to manipulate a payload in a non-energized anchored (magnetized) state lowers energy consumption and enhances safety, while McNalley suggests a less expensive alternative, as only the robot, instead of each payload, would need to include means for actuating the payload anchor (again noting that Heafitz per se at least in a generic sense contemplates the use of magnets as an alternative anchoring mechanism and the use of the robot to control the payload 
Re claim 2, Heafitz indicates in par. [0082] that the payload may be retrieved from the mounting location by the mobile robot. One of ordinary skill in the art would have found it obvious to have accomplished this action by further modifying the method of Heafitz to include the steps of:
energizing the state-variable anchor of the mobile robot to put the state-variable anchor of the mobile robot into a released state;
contacting the state-variable anchor of the mobile robot to the payload attached to the mounting location while the state-variable anchor of the mobile robot was energized and in the released state;
de-energizing the state-variable anchor of the mobile robot while contacting the state-variable anchor of the mobile robot to the payload attached to the mounting location to put the state-variable anchor of the mobile robot into an anchored state to attach the payload to the state-variable anchor of the mobile robot; and
energizing, by the mobile robot, the state-variable anchor of the payload to put the state-variable anchor of the payload into a released state while at the mounting location and to detach the payload from the mounting location while the payload was still attached to the state-variable anchor of the mobile robot,
as this would substantially be the reverse process of attaching the payload to the mounting location.

Re claim 9, the step of “preparing”, as broadly claimed, the mounting location for receiving the state-variable anchor of the payload prior to contacting the state-variable anchor of the payload to the mounting location is considered inherent, even if this is nothing more than ensuring that the location is available for mounting, as described in at least par. [0095].
Re claim 10, if not inherent, to have applied force by the mobile robot on the payload toward the mounting location while contacting the state-variable anchor of the payload to the mounting location while the state-variable anchor of the payload was energized and in the released state and while de-energizing the state-variable anchor of the payload while contacting the state-variable anchor of the payload to the mounting location would have been an obvious means of ensuring the payload was successfully attached to its mounting location, especially since Heafitz discloses attaching the payload to a vertical surface and therefore cannot rely on gravity to do so.
Re claim 12, Heafitz discloses significant electronic communication and control structure between the payload and the robot, including the ability to monitor feedback from one or more anchor state sensors for at least one of the state-variable anchors during one or both of the energizing and de-energizing; and determining energy flow for the at least one of the state-variable anchors according to the feedback, as described in Figures 2-3 and pars. [0085] – [0097].

Applicant's arguments filed 1/27/21 have been fully considered but they are not persuasive. Applicant argues that claim 1 is distinguishable over the alternate embodiment of Heafitz, in which an electromagnetic circuit is contemplated, because in Heafitz the electromagnet is not actuated by the UAV and is used for attaching the payload to rather than detaching the payload from a mounting surface. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, even if applicant’s arguments were directed to the combination of references set forth in the previous rejection, the new ground of rejection set forth in this Office action in response to applicant’s amendments would render such arguments moot.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braillon and Feng each show an article gripping device having a magnetic circuit comprising a permanent magnet and an electromagnet generally similar in operation to that of Baumann.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/James Keenan/
Primary Examiner
Art Unit 3652

2/16/21